Name: Council Regulation (EEC) No 1989/81 of 13 July 1981 concerning operations qualifying in Greece for a higher rate of intervention by the European Social Fund
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 194/4 Official Journal of the European Communities 17 . 7 . 81 COUNCIL REGULATION (EEC) No 1989/81 of 13 July 1981 concerning operations qualifying in Greece for a higher rate of intervention by the European Social Fund THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 Operations carried out in Greece shall qualify for the higher rate of intervention provided for in Article 8 of Decision 71 /66/EEC (4), as amended by Decision 77/801 /EEC (5 ). Article 2 Having regard to the Treaty establishing the European Economic Community, and in particular Article 127 thereof, Having regard to the 1979 Act of Accession, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ( l ), Having regard to the opinion of the Economic and Social Committee (2 ), Whereas, following the accession of Greece to the Community, the list of regions provided for in Council Regulation (EEC) No 2895/77 of 20 December 1977 concerning operations qualifying for a higher rate of intervention by the European Social Fund (3) needs to be supplemented ; Whereas pending definition of Greek priority regions, the higher rate of intervention by the European Social Fund should be granted to Greece provisionally, This Regulation shall apply to operations for which a request for intervention has been made and which has met with the approval of the Commission before the entry into force of the rules resulting from the review of Decision 71 /66/EEC, as amended, provided for in Article 1 1 of that Decision . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 July 1981 . For the Council The President Lord CARRINGTON (') OJ No C 144, 15 . 6 . 1981 , p . 34 . (2 ) Opinion delivered on 29 April 1981 (not yet published in the Official Journal). (4 ) OJ No L 28 , 4 . 2 . 1971 , p. 15 . (3 ) OJ No L 337, 27 . 12 . 1977, p . 7 . (5 ) OJ No L 337, 27 . 12. 1977, p . 8 .